Citation Nr: 0825615	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and C.R. (Witness)



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD, evaluated at 30 percent disabling, effective from April 
5, 2004.  The veteran has perfected a timely appeal that 
challenges the assignment of an initial 30 percent rating for 
this disability.  

The veteran testified at a hearing before the RO in March 
2008.  A transcript of that hearing is associated with the 
claims file.

The issue of entitlement to a TDIU due to service-connected 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
thinking and mood due to symptoms of social avoidance and 
isolation, intrusive memories and flashbacks, nightmares, 
insomnia, hypervigilance, anxiety, depressed mood, memory 
loss, poor concentration, irritability, PTSD-related 
substance abuse, and an inability to establish and maintain 
effective relationships; with evidence of a GAF score that 
ranges from 35 to 40.


CONCLUSION OF LAW

After resolving all reasonable doubt in the veteran's favor, 
the criteria for a 70 percent schedular rating are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006).  Here, the 
veteran received initial VCAA notice in June 2004 and a 
subsequent development notice in July 2004, which essentially 
satisfied the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

The information of record indicates that the RO did not 
provide the veteran with notice in compliance with Dingess.  
That notwithstanding, it is well to observe that service 
connection for PTSD has been established and initial ratings 
for such conditions have been assigned.  The veteran has been 
awarded the benefit sought, and his claim has been 
substantiated.  As such, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Dunlap v. Nicholson, 21 Vet. App. 
at 119 (citing Dingess v. Nicholson, 19 Vet. App. at 491).  
Thus, the purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required 
as to such matters.  See Dingess, 19 Vet. App. at 490-491.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his PTSD and assigning initial disability rating for this 
condition, the veteran filed a notice of disagreement 
contesting the initial rating determination.  The RO 
furnished the veteran a statement of the case that addressed 
the initial ratings assigned including notice of the criteria 
for higher ratings for this condition, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A.  Therefore, under these circumstances, VA also 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran and his 
representative a fair opportunity to prosecute the current 
appeal.  See Dunlap and Dingess, both supra.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
service connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.


II.  Higher Disability Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  If there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson, supra.  When assigning an initial rating, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary 
importance, is not applicable.  Fenderson at 126.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent disability rating  for PTSD is 
warranted when the veteran exhibits total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

Id.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed, avoids friends, neglects family, and is 
unable to work).

With respect to the veteran's request for a rating in excess 
of 30 percent for PTSD, the evidence of record shows that 
during an October 2004 VA examination the veteran reported 
depression, paranoia, nightmares (4 to 5 times per week), 
loss of ambition, isolation, insomnia, problems with 
authority, and has been unable to maintain employment.  The 
veteran also reports crying spells (twice per week), 
helplessness, hopelessness, loss of appetite, substance 
abuse, and fleeting thoughts of suicide.  The examiner noted 
that the veteran appeared to be somewhat guarded and 
apprehensive at the interview.  The veteran was clean shaven 
and wore a gray T-shirt and black jeans.  His speech was 
clear and discernible and his insight and judgment were 
intact.  The veteran was also oriented to date, year, month, 
day and place.  The veteran denied any present thoughts of 
homicide, suicide, hallucinations, or delusions.  The 
examiner assigned a GAF score ranging from 45 to 50.

During a May 2007 VA examination, the examiner observed that 
the veteran displayed paranoid behavior during the interview 
and was reluctant to answer several questions presented 
during the interview.  Since his last VA examination in 
October 2004, the veteran reported being hospitalized once 
due to a work-related knee injury.  He started utilizing 
primary care services through the VA in February 2007.  The 
veteran told the examiner that he was cautious when he visits 
physicians as he feels that "they will try to inject viruses 
and create sickness."  The veteran reported being an active 
participant in the mental health clinic at the VA.  The 
veteran has a psychiatrist, attends PTSD support groups, and 
takes Paroxetine and Omeprazole.  The veteran reported 
complaints of lack of sleep and nightmares associated with 
his Vietnam combat experiences.  He also stated that he 
occasionally hears voices that are associated with Vietnam.  
He reported that within the past couple of years he has 
started to feel bad about his actions in Vietnam and that his 
thoughts about Vietnam have increased due to his 
consciousness.  More specifically, the veteran reflects on 
his behavior during Vietnam and has a level guilt in regards 
to his involvement.

The veteran reported symptoms of depression and lack of 
motivation to involve himself in activities and prefers to 
remain isolated.  He reported that he did not trust the 
federal government.  The veteran also stated that he does not 
go to bed until approximately 1:00 or 2:00 a.m. and sleeps 
only two or three hours at a time.  The veteran also 
mentioned that he has nightmares of his combat experiences on 
a daily basis.  The veteran stated he feels some relief 
through his medication.  The veteran also engages in 
substance abuse and has had various arrests for fighting in 
public.  The veteran reported that he has difficulty 
maintaining a job and getting along with co-workers (fights 
with co-workers and superiors).  The veteran was unemployed 
and has not worked since his knee injury in November 2006.  
The veteran has lived with his girlfriend for the past six 
years and reports having a good relationship.  The veteran 
also reported being estranged from his three children.

The veteran patrols his property on a daily basis and feels 
that he is constantly being watched by the federal government 
and big brother.  The veteran also reported a history of 
violence and assault.  The veteran denied a history of 
suicide attempts, but reports a history of significant 
suicidal ideations.  He denied homicidal ideations.  The 
veteran also stated that he lacked motivation to maintain his 
self care.  He has to be reminded by his friend to bathe, 
shave, and change clothes.

On mental status examination, the veteran presented to the 
examination casually dressed.  The veteran, upon entering the 
examination room, moved the chair in which the back was 
against the wall and he was primarily facing the door 
entrance.  He immediately questioned the available exits on 
the floor.  During the interview, the veteran felt 
uneasy/anxious, displayed poor eye contact, and often would 
look at his friend to respond to the questions.  Upon 
questioning the patient's orientation to person, place and 
time-he was oriented to person and place (the veteran had 
thought the month and year was March 2006).  He was also 
uncertain of the date or the day of the week and looked to 
his friend to provide this answer.  The veteran reported that 
he has experienced short-term memory loss in that he 
frequently forgets the task that he has planned for the day 
or easily gets off track in performing certain chores around 
the house.  The veteran's daily routine consisted of 
patrolling his property twice a day and watching television.  
The veteran's speech was clear and he provided short and 
direct answers to the questions presented.  The veteran 
reported that he feels depressed and hopeless regarding the 
future at times.  The veteran also stated that he does not 
feel he has impaired impulse control or temper control; 
however, he gets angry easily and was quick to fight to 
defend his beliefs.  The examiner diagnosed Axis I PTSD and 
depression and Axis IV psychosocial environmental problems of 
social isolation, limited family/social interaction or 
support, low income, past combat experiences.  He assigned a 
GAF score of 50.

The examiner also noted that the veteran is capable of 
managing his financial affairs.  He also stated that the 
veteran reported the following as a result of his experiences 
in Vietnam: depression, sleep disturbance such as nightmares, 
lack of sleep, persistent thoughts of post-traumatic events, 
isolation, paranoia, the need to guard his personal property, 
suicidal ideation (without intent).  The veteran has a 
history of unemployment instability and reports difficulty 
maintaining employment due to conflicts with his co-workers 
and superiors.  The examiner also stated that the medications 
prescribed appear to help with the veteran's symptomatology.  
He also noted that a GAF score cannot be given for each 
diagnosis.

The evidence of record contains VA treatment records from 
November 2005 to September 2007.  The June 2005 VA treatment 
notes reveal that the veteran has feelings of helplessness, 
hopelessness, worthlessness, and uselessness.  He also 
admitted to suicidal thoughts without specific intent.  He 
stated that Paxil gave him aggressive, weird thoughts and 
nightmares.  He mentioned that his sleep has improved on 
Clonazepam.  The treatment record also noted that he has been 
unable to work because of his knee injury.  He further 
stated, however, that because he avoids people and has a 
history of not doing well with authority he was unable to 
hold a job.  A June 2007 treatment report reflected similar 
findings as the May 2007 VA examination.  The veteran had a 
range of GAF scores from 45 to 65, with the most recent score 
being 50.

A private opinion dated in February 2008 stated that the 
veteran's PTSD prevents him from maintaining or gaining 
meaningful employment in that he has extreme difficulty in 
accepting direction from supervisors.  The physician noted 
symptomatology of passive suicidal thoughts, hypervigilance, 
depression, impaired thinking, impaired social relationships, 
and impaired judgment in that he has not been able to make 
the cognitive transition to civilian life (i.e. "battle 
mind" behavior).  The physician assigned a GAF score range 
from 35 to 40.  Similar private opinions with similar 
findings dated in August 2007 and April 2007 assigned a GAF 
score within the range of 45 to 50.

In a March 2008 hearing, the veteran and his witness provided 
testimony to the fact that the veteran has nightmares, 
paranoia, memory loss, insomnia, panic attacks, outbursts of 
anger, social isolation, excitability, suicidal thoughts, and 
difficulty maintaining employment.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, his disability picture more nearly 
approximates the criteria for a 70 percent evaluation.  The 
probative medical evidence, including VA treatment reports, 
private opinions dated August 2007, April 2007, and February 
2008 and the May 2007 VA examination, along with the lay 
testimony, demonstrate that the veteran's PTSD is manifested 
by social isolation, intrusive memories/flashbacks, 
nightmares, insomnia, hypervigilance, anxiety, depressed 
mood, social avoidance, mild memory loss, poor concentration, 
irritability, PTSD-related substance abuse, difficulty 
maintaining relationships, depression, suicidal thoughts, 
intrusive thoughts/flashbacks, hygiene issues, impaired 
thinking, and an inability to retain and maintain employment.  
Significantly, his most recent GAF score was in a range of 35 
to 40.  

Although the most recent private opinions noted that the 
veteran was unable to maintain employment due to his PTSD 
symptoms; his inability to work has not been due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; or memory loss 
for names of close relatives, his own occupation or his own 
name.  Although his PTSD symptoms prevent him from working, 
they do not reach the level of those manifestations for a 100 
percent schedular evaluation.  Further, the veteran (as well 
as the VA examiner) has stated that his symptoms have 
improved on medication.

The veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the veteran prevails).  38 U.S.C.A. 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The 
Board finds that the record is in relative equipoise as to 
the symptoms that equal or more nearly approximate the 
criteria for a 70 percent evaluation.  


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted, subject to the provisions governing the 
award of monetary benefits. 


REMAND

As reflected by the record, the veteran perfected a timely 
appeal of his claim for an higher initial rating for his 
service-connected PTSD, now rated at 70 percent disabling.  
In connection with this same appeal, the veteran also raised 
the issue of entitlement to a TDIU rating.  Thus, given that 
the veteran was apparently seeking the maximum benefit 
allowable by law and regulations, the claim for an higher 
initial rate of compensation, to specifically include a TDIU 
rating, remains a viable issue for appellate consideration by 
the Board.  See Roberson v. Principi, 251 F.3d 1378, 1379 
(Fed. Cir. 2001); AB v. Brown, 6 Vet. App. 35, 38 (1993); 
VAOPGCPREC 06-96; see also Norris v. West, 12 Vet. App. 413, 
421 (1999); VAOPCPREC 12-01 (Jul. 6, 2001).  The claim, 
however, must be remanded for further development. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran and 
his representative of the information and 
evidence necessary to substantiate a 
claim of entitlement to a TDIU due to the 
service-connected PTSD, under 38 C.F.R. § 
4.16.  With respect to employment 
records, particularly those relating to 
lost time and/or sick leave, the RO 
should also request that the veteran 
furnish the names and addresses of all 
private and government (i.e., Federal, 
State, and local) employers for whom he 
has worked, and that he provide the 
approximates dates of any time lost 
and/or sick leave used as relevant to 
each identified employer. 
 
2.  The RO must review the claims file 
and ensure that all notification and 
development action required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) is fully complied with and 
satisfied. 

3.  If, and only if, the RO deems it 
necessary, the veteran should be provided 
a VA examination, with the appropriate 
examiner, to determine the impact of the 
veteran's service-connected PTSD on his 
ability to work.  Any necessary tests or 
studies should be conducted.  The 
examiner should comment on the veteran's 
functional impairment due to the 
pathology associated with his service-
connected PTSD.  The examiner should also 
provide an opinion on the following: 

(a)  Does the veteran's service-connected 
PTSD prevent him from securing or 
following substantially gainful 
employment, considering the functional 
impairment associated with that disorder? 

The rationale for all opinions expressed 
should be explained.  The claims folders 
must be made available to the examiner 
for review in conjunction with the 
examination. 

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


